Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2020 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Japanese Patent Application No. JP2016-240526, filed on December 12, 2016.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: self vehicle position detection section, a work state detection sensor group, a danger determination section, a reporting section, danger management information generation section, a communication section and lift mechanism as in SPEC (pages 11-12) in claims 9-11 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, the claimed self vehicle position detection section, a work state detection sensor group, a danger determination section, a reporting section, danger management information generation section, a communication section and lift mechanism. are limitations that invoke  35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material or acts to the function. As discussed above, claim 9 appears to invoke  35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Examiner is unable to find the corresponding structure in the specification. It is unclear what structure corresponds to each of the “sections.” Therefore, claims 9-12 are rejected under 35 U.S.C. 112(b). Appropriate correction is required.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the recitations self vehicle position detection section, a work state detection sensor group, a danger determination section, a reporting section, danger management information generation section, a communication section and lift mechanism It is unclear what structure corresponds to each of the claimed “sections.”. Applicant’s specification is silent as to the structure for these claims terms. Therefore, claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), sixth paragraph. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable in view of Butcher et al (US 2018/0044109 A1) in view of Fuglewicz (US 2015/0112542 A1).

Regarding claim 9, Butcher discloses a work vehicle mounting a utility implement comprising (see Butcher via paragraph “0006”),
a work state detection sensor group for detecting states of the utility implement (see Butcher paragraph “0148” “in FIGS. 2-4, vehicle 10 is provided with sensor units 44, 46, each mounted to the front panel 16 below the windscreen, one mounted near the left hand side and one mounted near the right hand side of cabin 16. Each sensor unit 44, 46 includes an infrared illuminator and a sensor, arranged to monitor sensed volumes 45, 47, which covers the space generally in front of vehicle 10. Sensor units 44, 46 form part of a detection system to sense objects and persons in the vicinity of the front of vehicle 10 who may be at risk from movement of lifting mechanism 30 or bin 40” and also via paragraph “0151”),
at least one man-sensitive sensor (see Butcher via paragraph “0007” “at least two sensors able to monitor an area in the vicinity of the vehicle; and a controller operative to 
a danger determination section for determining danger occurring between the utility implement and a man detected by the man-sensitive sensor, based on state detection signals from the work state detection sensor group (see Butcher via paragraphs “0148” and “0151”) and a man-sensing detection signal from the man-sensitive sensor (see Butcher via paragraph “0007” regarding sensing  object or person in vicinity of the work vehicle to detect the dangerous level “at least two sensors able to monitor an area in the vicinity of the vehicle; and a controller operative to receive input data from the at least two sensors and process the data to determine the presence of an object or person in the area, the controller further operative to control functioning of the lifting operation system in accordance with the determination by the controller”),
a reporting section for reporting a danger avoiding alarm based on danger determined by the danger determination section (see Butcher via paragraphs “0158-0159” regarding reporting that the danger is on as a person or object is being detected in the danger zone of the work vehicle “if a moving object is detected in Danger Zone 54 further downward movement of arms 32 and forks 34 is immediately stopped. This is accompanied by an audible alarm (fast beep) as well as suitable visual alerts (including a warning message on the operator's screen display (‘Object Detected—Machine Stopped. Check Work Zone’)”),
and a danger management information generation section for generating danger management information by combining danger information including a content of the danger (see Butcher via paragraph “0168” “It will thus be understood that the detection system of the invention is programmed to identify any scene change caused by movement within the Monitored Zone and, if this movement is detected in Danger Zone 54 and the bin lifting system is in operation either to lift or to lower the bin lifting mechanism 30, to 
But Butcher fails to explicitly teach a self vehicle position detection section for detecting a self position of the vehicle and position information containing the self vehicle position at the time of occurrence of the danger.
However Fuglewicz teaches a self vehicle position detection section for detecting a self position of the vehicle (see Fuglewicz via paragraph “0046” “data acquisition device 106a receives location information, such as GPS signals 108 from GPS satellites 109 to determine the location of vehicle 102a”)
position information containing the self vehicle position at the time of occurrence of the danger (see Fuglewicz via paragraph “0065” “Sensors 432 and/or external sensors 440 provide additional information that may be useful in detection and/or evaluation of a dangerous event. In some examples, sensors 432 and/or external sensors 440 may include a GPS receiver. In the event that sensors 432 include a GPS receiver, data acquisition device 106 a must be located within vehicle 102 a in a manner that allows reception of the GPS signal. In any event, such a GPS receiver would provide location, date, time and other information utilizing GPS satellite information. The GPS receiver may be similar to that used in Navigation Systems. The GPS receiver may provide 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Refuse collection vehicle and system therefor of Butcher to determine the position of the vehicle and also the information of the driver driving the vehicle to ensure the safety for others ahead of the vehicle and also not to cause any collision with an object (Fuglewicz paragraph “0046”).

Regarding claim 10, Butcher fails to explicitly discloses a communication section that transmits to a management computer via a communication network; wherein the communication section is configured to transmit, to the management computer, work vehicle management information comprised of the danger management information added with identity information of the work vehicle and identity information of the driver of the work vehicle.
However Fuglewicz teaches a communication section that transmits to a management computer via a communication network; wherein the communication section is configured to transmit, to the management computer, work vehicle management information comprised of the danger management information added with identity information of the work vehicle and identity information of the driver of the work vehicle (see Fuglewicz via paragraph “0028” portable wireless data transfer and display devices 112a-112c may communicate with at least one control center 104 over a collection of wireless links 120a-120c with one or more transceivers 122. They may also communicate with one or more other portable wireless data transfer and display devices 112a-112c through long-range networks 800a-800b. Information that may be communicated among portable wireless data transfer and display devices and remote networks includes the vehicle data, the driver information, driver communications, the data associated with dangerous events, and driver summary 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Refuse collection vehicle and system therefor of Butcher to determine the position of the vehicle and also the information of the driver driving the vehicle to ensure the safety for others ahead of the vehicle and also not to cause any collision with an object ahead around the vehicle (Fuglewicz paragraph “0046”).

Regarding claim 11, Butcher discloses a lift mechanism configured to change a ground height of the implement; wherein the man-sensitive sensor is disposed to sense a person present in the vicinity of the implement (see Butcher via paragraph “0159” regarding adjusting the height of the fork lift in such a situation, to allow them to be moved immediately if necessary to clear a hazard “When arms 32 are lowering (under command of operator 20), if a moving object is detected in Danger Zone 54 further downward movement of arms 32 and forks 34 is immediately stopped. This is accompanied by an audible alarm (fast beep) as well as suitable visual alerts (including a warning message on the operator's screen display (‘Object Detected—Machine Stopped. Check Work Zone’). Any further lowering operation is disabled, meaning that when the operator inputs a command to lower bin 40, the lowering operation is locked out. However, the system is configured to allow the operator to lift arms 32 and/or forks 34 in such a situation, to allow them to be moved immediately if necessary to clear a hazard.”),
and if the man-sensitive sensor senses a man when the implement is located at its elevated position, the reporting section reports the danger avoiding alarm (see Butcher via paragraph “0159” regarding adjusting the height of the fork lift in such a situation, to allow them to be moved immediately if necessary to clear a hazard “When arms 32 are lowering (under command of operator 20), if a moving object is detected in Danger Zone 

Regarding claim 12, Butcher discloses a wherein: the man-sensitive sensor is configured to be turned OFF when the utility implement is located at a lowered position (see Butcher paragraph “0165” regarding a manual override when lowering the lifting arms so the sensors are being deactivated and the operator is prompted to carefully check ahead of the work vehicle “To lower lifting arms 32 or lifting forks 34 under these circumstances, the operator is required to actively override the system, eg. by actuating a manual override control on a control panel in cabin 16. This has the effect of disabling the detection system (or, more accurately, signals received from the detection system are ignored, meaning that they do not affect the functioning of the lifting control system). The operator is prompted to carefully check the area in front of the vehicle before taking this override action and performing the lowering operation.”),
and the man-sensitive sensor is configured to be turned ON when the utility implement is located at an elevated position (see Butcher paragraph “0061” “wherein, if an object or person is detected when the lifting mechanism is moving from the lowered position to the raised position, subsequent movement of the lifting mechanism back towards the lowered position is prevented.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.M.A./
Examiner, Art Unit 3664     

/HARRY Y OH/Primary Examiner, Art Unit 3664